McGovern, J.
“[F]ree speech and fair trials are two of the most cherished policies of our civilization, and it would be <a trying task to choose between them.” Justice Black, Bridges v. California, 314 U.S. 252, 260, 86 L. Ed. 192, 62 S. Ct. 190, 159 A.L.R. 1346 (1941). Because the trial court here improperly made a choice between the two rights, we reverse the convictions for contempt of court entered against the appellants.
In the fall of 1970, two young men charged with the crime of first-degree murder were about to be tried by jury in the Snohomish County Superior Court. Comprehensive press coverage of the proceeding was anticipated because of the facts surrounding the alleged murder. The Honorable Thomas G. McCrea was to preside as the trial judge. The defendants, the prosecuting attorney and the court agreed that the jury need not be sequestered during the trial.1 As a cautionary measure, and in dedication to his responsibilities to provide the defendants a jury trial free from outside prejudicial influences, the distinguished trial judge entered an order on October' 8, 1970, which provided, among other things, that:
2. No Court proceedings shall be reported upon or disseminated to the public by any form of news media, including, but not limited to newspaper, magazine, radio and television coverage, except those proceedings occurring in open Court in the presence of the Judge, jury, court reporter, defendants and counsel for all parties. No report shall be made by such news media in any event of matters or testimony ruled inadmissible or stricken by the trial judge at the time of the offer of the matter or testimony.
October 26, 1970, the jury trial commenced and appellant newspaper reporters were among the numerous news media representatives in daily attendance at the trial. October 28, 1970, the admissibility of certain evidence became *71an issue at the trial and a hearing was held in open court and in the absence of the jury to decide its admissibility. Some of the offered testimony was deemed to be inadmissible by the court and the state was ordered not to present that part of the testimony to the jury.
October 29, 1970, the following article, prepared by the appellants, appeared in two editions of The Seattle Times, a daily newspaper of general circulation in many areas of the state, including the Snohomish County area:
The Seattle Times Thursday, October 29, 1970
Defense Loses Round in Everett Slaying Trial By Dee Norton and Sam R. Sperry Times Staff Reporters
Everett — California authorities had probable cause for arresting Thomas E. Braun and Leonard E. Maine in a Jamestown, Calif., hotel, Snohomish County Superior Court Judge Thomas G. McCrea ruled today.
The judge announced his ruling in the absence of the jury after the morning recess. Prior to the recess, defense attorneys had attacked the consistency and credibility of testimony given by Lt. Robert Andre, a Tuolumne County sheriff’s officer. Andre was called as a prosecution witness.
The judge also ruled California authorities conducted a legal search of the hotel rooms Braun and Maine were in at the time of their arrest, August 22,1967.
Braun, 21, and Maine, 22, are accused of first-degree murder in the death of Mrs. Deanna Buse, 21, of Monroe, in August, 1967.
Andre, who was a lieutenant with the Tuolumne County Sheriff’s Department in 1967, was the fourth officer called by David Metcalf, chief assistant criminal deputy prosecutor.
Andre repeated the description of the arrest given earlier by Lt. William Endicott of the California Highway Patrol and Constable Hubert Chafin of Jamestown.
Andre said the defendants were found sleeping in separate rooms at the Jamestown Hotel the morning of August 22.
*72Andre and Endicott, using a master key, opened the doors to the rooms and found both blocked by safety chains from the inside.
Maine was ordered from his bed, directed to remove the chain and to lie face down on the hallway floor where he was handcuffed, Andre said.
The door of Braun’s room was forced open and the youth taken into the hallway and handcuffed, Andre said.
Under questioning by Richard Bailey and Samuel Hale, defense attorneys, Andre said search and arrest warrants had not been obtained, although he had driven past three courts enroute to the hotel.
Hale emphasized in his questioning that Andre had time and information required to obtain warrants.
Under cross-examination by Hale, Andre outlined how the hotel had been surrounded by officers and its lobby cleared of persons who might be injured.
Numerous .22-caliber bullets were found in the clothing of each suspect when their rooms were searched, Andre said, and a handgun was found wrapped in a car blanket in a plastic carrying case in Braun’s room, he said.
Andre said he advised the suspects of their rights as they lay face down on the hallway floor after their rooms had been searched.
Earlier Chafin testified he found a sedan parked near the hotel that matched the description of one beliéved used by two men wanted for questioning in the shooting of a girl earlier the same morning.
Mrs. Howardine Mease, of Gaviota, Calif., testified earlier yesterday that she and her family discovered the girl sprawled in the middle of a highway near Jamestown.
Stopping to assist her, Mrs. Mease said the girl told her two men had killed her companion, shot her and driven off in a 1967 green Mercury sedan.
Officer Lloyd Berry of the highway patrol then testified he was ordered to the scene and broadcast on his radio the information given him by Mrs. Mease.
Mrs. Mease also said the girl told her the assailants were named “Mike and John.”
Chafin said he heard highway patrol radio broadcasts and found a green 1967 Buick otherwise fitting the description parked across the street from the hotel.
*73Chafin said he watched the car and radioed for assistance from the Tuolumne County Sheriff’s Department.
About half a dozen officers surrounded the hotel when Andre and Endicott entered the building and found “Mike Ford” and “John Ford” registered as guests, Chafin said.
After receiving and reading a copy of the newspaper account, the trial court summoned appellants before it, barred them from further attendance at the murder trial, and ordered them to show cause why they should not be held in contempt of court for violating the court’s October 8, 1970 order. A written order to show cause followed. The appellants immediately petitioned this court for relief. We stayed that part of the trial court’s ruling barring the appellants from the courtroom, but allowed the hearing on the alleged contempt to proceed.
Subsequently, the show cause hearing was held in open court and appellants’ counsel stipulated to the basic facts leading to the alleged contemptuous publication. November 6, 1970, the trial court entered its findings, conclusions and order adjudging the appellants in contempt. This appeal followed.
We first dispose of the state’s argument that the appellants are precluded from attacking the constitutionality of the October 8, 1970 order because the instant appeal constitutes a collateral attack on that order. The state claims that the order should have been attacked directly by appeal, by motion to set aside or by other immediate review. As authority for its proposition it cites Walker v. Birmingham, 388 U.S. 307, 18 L. Ed. 2d 1210, 87 S. Ct. 1824 (1967). In Walker, a state court held petitioners in contempt of court for violating an injunction which had prohibited them from participating in or encouraging mass parades or processions without first obtaining a city parade permit. Because the petitioners had not directly challenged the injunction, but instead violated its terms and then appealed from a subsequent contempt of court conviction, they were not permitted to collaterally attack the constitutionality of the injunc-tive order.
*74The rule of Walker is inapposite here. There the order was not patently invalid, as compared to the order challenged here which is void on its face, as later in this opinion explained. We have held in a number of cases that a void order or decree, as distinguished from one that is merely erroneous, may be attacked in a collateral proceeding. State ex rel. Ewing v. Morris, 120 Wash. 146, 207 P. 18 (1922); State v. Lew, 25 Wn.2d 854, 172 P.2d 289 (1946). Also see, State ex rel. Sowers v. Olwell, 64 Wn.2d 828, 394 P.2d 681 (1964). The violation of an order patently in excess of the jurisdiction of the issuing court cannot produce a valid judgment of contempt. In re Berry, 68 Cal. 2d 137, 65 Cal. Rptr. 273, 436 P.2d 273 (1968).
The “collateral bar” rule which the state contends to be enunciated in Walker has justifiably been subjected to much legal criticism, particularly as it applies to free speech cases. Frequently an injunction issues immediately before the planned activity is to occur and there is then no time available to the enjoined party to make a direct attack upon the injunction. The practical result then is that the enjoined party has no adequate remedy at law and cannot engage in a lawful activity because of an unconstitutional order. To us “It . . . seems unlikely that allowing collateral attack would significantly reduce citizen compliance with lawful decrees; the citizen still faces a substantial risk of criminal penalties if proved wrong in collateral, rather than direct, attack on the decree’s validity.” Defiance of Unlawful Authority, 83 Harv. L. Rev. 626, 635 (1970).
Additionally, it is likely that we would have declined to review the October 8, 1970 order by direct appeal or review. The issue which we would have been asked to consider would have been purely academic. At that time there would have been no assurance that the parties and the court would at the time of commencement of trial continue to agree on a jury separation. There would have been no indication that a hearing would be held in the absence of the jury or, if held, that the court would declare 'any of the offered testimony inadmissible. There would have *75been no showing that the appellants had an intention to violate the order. See Grays Harbor Paper Co. v. Grays Harbor County, 74 Wn.2d 70, 442 P.2d 967 (1968).
Appellants’ principal assignment of error concerns the question of whether a newspaper may constitutionally be proscribed in advance from reporting to the public those events which occur during an open and public court proceeding. Limiting our opinion to the facts at hand, we hold that it may not.
Our decision here today is premised first on Const, art. 1, § 10, which provides:
Administration of Justice. Justice in all cases shall be administered openly, and without unnecessary delay.
This constitutional provision which appears in only nine state constitutions2 mandated an open hearing in the first-degree murder trial of the two young men. In so doing, it put into immediate effect the provisions of Const, art. 1, § 5:
Freedom of Speech. Every person may freely speak, write and publish on all subjects, being responsible for the abuse of that right.
and the first amendment to the United States Constitution:
Freedom of Religion, of Speech, and of the Press. Congress shall make no law . . . abridging the freedom of speech, or of the press . . .
In a long line of cases it has been held that an injunction which constitutes a prior restraint on speech violates the principles of the first amendment to the United States Constitution. Those principles are applicable to the states by virtue of the Fourteenth Amendment. Schneider v. Irvington, 308 U.S. 147, 84 L. Ed. 155, 60 S. Ct. 146 (1939); Murdock v. Pennsylvania, 319 U.S. 105, 87 L. Ed. 1292, 63 S. Ct. 870, 891, 146 A.L.R. 81 (1943); Adams v. Hinkle, 51 *76Wn.2d 763, 322 P.2d 844 (1958); Fine Arts Guild, Inc. v. Seattle, 74 Wn.2d 503, 445 P.2d 602 (1968).
The trial court’s order of October 8, 1970 was obviously and admittedly in limitation of the appellants’ liberty to write and publish an account of those things which occurred in open court. That order therefore comes to us with a presumption of constitutional invalidity. If it is to be sustained, the necessity for the limitation must be supported by a different constitutional right which requires the limitation. The state argues that such is the case, for the trial court’s order rests fundamentally upon the fourteenth amendment to the United States Constitution, the due process clause. It contends that because the jury was allowed to separate, the order was necessary to prevent prejudicial matter from reaching members of the jury while they were outside the courtroom.
We point out that it was not necessary to allow the jury to separate. RCW 10.49.110 provides that the court may not allow the jury to separate in a criminal case without the consent of the defendant and the prosecuting attorney. Under that statute the parties to a criminal case cannot create the right to a jury separation. By refusing to consent, the parties prohibit separation; by consenting, they permit the court to grant a separation. The ultimate decision following the consent of the parties to a jury separation still rests with the trial court. The fact that the parties here consented to a jury separation did not therefore necessitate a separation.
We also note that the trial court issued an appropriate instruction to the jury at the time it was empaneled to hear the criminal trial. It was:
The instructions I am about to give you are applicable until you have been discharged as jurors in this case. Compliance with these rules during the first phase of the trial will be difficult because of your exposure to your family and others. By consenting to your separation, the defendants and the prosecuting attorney are entrusting to you a great responsibility. The law requires that you merit the trust they have placed in you.
*77Do not discuss this case or any criminal case or any criminal matter among yourselves or with anyone else. Do not permit anyone to discuss such subjects with you or in your presence. The violation of this order may involve a personal penalty to you and may result in a mistrial which would cause great injury to the parties in this case.
Do not read, view or listen to any report in a newspaper, radio or television on the subject of this trial or any other criminal trial. Do not permit anyone to read or comment on this trial or any criminal trial to you or in your presence.
During the course of this trial, do not read, view or listen to any report in a newspaper, radio or television on the subject of crime or sentences which result from a criminal conviction. Similarly, do not engage in any conversation with anyone with regard to such subjects and do not permit such a conversation to be carried on in your presence.
If you are asked about the case, you should advise the person making inquiry that you are under the court’s instruction not to discuss it. When the trial is over you will be released from this instruction and you will then be free to discuss the case and your experience as juror.
We believe it appropriate to assume that the jury would obey that instruction. Ketchem v. Wood, 73 Wn.2d 335, 438 P.2d 596 (1968). If it did not and prejudicial matter reached and affected a member of the jury, the proper remedy would be a new trial.
The judiciary cannot under circumstances like those before us, suppress, edit, or censor from the public those events which occur in open court proceedings. The principle is clear: under ordinary circumstances “A trial is a public event. . . . Those who see and hear what transpire [s] can report it with impunity.” Craig v. Harney, 331 U.S. 367, 374, 91 L. Ed. 1546, 67 S. Ct. 1249 (1947). And “reporters of all media, including television . . . are plainly free to report whatever occurs in open court through their respective media.” Estes v. Texas, 381 U.S. 532, 541, 14 L. Ed. 2d 543, 85 S. Ct. 1628 (1965).
*78For the reasons stated, we conclude that the trial court’s order of October 8, 1970, was void and it cannot therefore support the contempt convictions of appellants who violated the order. The trial court’s earnest effort to secure and maintain a fair and impartial jury for the defendants about to be tried for a criminal offense resulted in a deprivation of the appellants’ constitutional right to report to the public what happened in the open trial. If restraints upon the exercise of First Amendment rights are necessary to preserve the integrity of the judicial process, then those restraints must be narrowly drawn. The limitations imposed cannot be greater than is necessary to accomplish the desired constitutional purpose. Dorfman v. Meiszner, 430 F.2d 558 (7th Cir. 1970). That is not what occurred here. To sustain this judgment of contempt would be to say that the mere possibility of prejudicial matter reaching a juror outside the courtroom is more important in the eyes of the law than is a constitutionally guaranteed freedom of expression. This we cannot say.
The judgment of contempt is vacated and held for naught.
Hamilton, C.J., Rosellini, Hale, Neill, Stafford, and Wright, JJ., concur.

RCW 10.49.110 provides: “Juries in criminal cases shall not be allowed to separate; except by consent of the defendant and the prosecuting attorney, but shall be kept together, without meat or drink, unless otherwise ordered by the court, to be furnished at the expense of the county.”


The other eight are: Ariz. Const. art. 2, § 11 (1912); Cal. Const. art. 1, § 13 (1879); Idaho Const. art. 1, § 18 (1889); Kan. Const. Bill of Rights, § 18 (1859); Mont. Const. art. 3, § 6 (1889); Neb. Const. art. 1, § 13 (1875); Ore. Const. art. 1, § 10 (1857); S.D. Const. art. 6, § 20 (1889).